IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 113 EAL 2022
                                             :
                   Respondent                :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
JAMES WILLIAMS,                              :
                                             :
                   Petitioner                :


                                     ORDER



PER CURIAM

      AND NOW, this 7th day of September, 2022, the Petition for Allowance of Appeal

and the Motion for Default Judgment are DENIED.